                                         Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 1 of 11



                                  1   Laurie Edelstein (Bar No. 164466)
                                      Seth R. Sias (Bar No. 260674)
                                  2   STEPTOE & JOHNSON LLP
                                      1891 Page Mill Road, Suite 200
                                  3   Palo Alto, California 94304
                                      Telephone: (650) 687-9500
                                  4   Facsimile: (650) 687-9499
                                      ledelstein@steptoe.com
                                  5   ssias@steptoe.com
                                  6   Michael Baratz (pro hac vice application
                                      filed concurrently)
                                  7   STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue, NW
                                  8   Washington, D.C. 20036
                                      Telephone: (202) 429-3000
                                  9   Facsimile: (202) 429-3902
                                      mbaratz@steptoe.com
                                 10
                                      Attorneys for Plaintiffs iFinex Inc., BFXNA
                                 11   Inc., BFXWW Inc., and Tether Limited
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12
                                                                  UNITED STATES DISTRICT COURT
     Palo Alto, CA 94304




                                 13
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                 14
                                                                          SAN FRANCISCO DIVISION
                                 15

                                 16
                                      iFINEX INC., BFXNA INC., BFXWW INC.,            )   No. 17 Civ. 1882
                                 17   and TETHER LIMITED,                             )
                                                                                      )
                                 18                         Plaintiffs,               )   COMPLAINT FOR INTENTIONAL
                                                                                      )   INTERFERENCE WITH
                                 19          v.                                       )   CONTRACTUAL RELATIONS AND
                                                                                      )   INJUNCTIVE RELIEF
                                 20   WELLS FARGO & COMPANY, WELLS                    )
                                      FARGO BANK, N.A.                                )
                                 21                                                   )
                                                            Defendants.               )   Demand for Jury Trial
                                 22                                                   )
                                                                                      )
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28


                                      COMPLAINT                                                                   No. 17 Civ. 1882
                                          Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 2 of 11



                                  1          Plaintiffs iFinex Inc. (“iFinex”), BFXNA Inc. (“BFXNA”), and BFXWW Inc.
                                  2   (“BFXWW”) (collectively, “Bitfinex”), and Tether Limited (“Tether”),1 by their attorneys,
                                  3   Steptoe & Johnson LLP, as and for its Complaint against defendants Wells Fargo & Company
                                  4   and Wells Fargo Bank, N.A. (collectively, “Wells Fargo”), allege as follows:
                                  5                                        NATURE OF ACTION
                                  6          1.      This is an action for intentional interference with contractual relations and
                                  7   injunctive relief arising from Wells Fargo’s interference with plaintiffs’ customer contracts.
                                  8   Wells Fargo has suspended U.S. dollar wire transfer operations needed to remit to plaintiffs’
                                  9   customers U.S. dollars that the customers deposited with plaintiffs to purchase digital currency,
                                 10   causing imminent and irreparable harm to plaintiffs. Plaintiff Bitfinex’s business involves
                                 11   Virtual Currency, which, as defined in this Complaint, refers to an emerging form of a digital
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   asset designed to work as a medium of exchange using cryptography to secure the transactions
     Palo Alto, CA 94304




                                 13   and to control the creation of additional units of the currency. Tether operates a platform to
                                 14   store, send, and make purchases with digital tokens called tethers that are backed by U.S. dollars
                                 15   on deposit from customers. Wells Fargo’s suspension of U.S. dollar wire transfers also is
                                 16   interfering with plaintiffs’ ability to conduct business, such as their ability to pay employees and
                                 17   suppliers.
                                 18                                    JURISDICTION AND VENUE
                                 19          2.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
                                 20   § 1332 because the plaintiffs and defendants are citizens of different states and the amount in
                                 21   controversy exceeds $75,000.
                                 22          3.      This Court has personal jurisdiction over defendants because they are
                                 23   headquartered or maintain multiple offices in San Francisco, and their compliance officers
                                 24   involved in making the decisions at issue in this action are based in San Francisco.
                                 25          4.      Pursuant to 28 U.S.C. § 1391(b)(2)(3), venue is proper in this District in that a
                                 26   substantial part of the events or omissions giving rise to the claim occurred in San Francisco and
                                 27
                                      1
                                       iFinex Inc., BFXNA Inc., BFXWW Inc., and Tether Limited are collectively referred to as
                                 28   plaintiffs.

                                      COMPLAINT                                                                              No. 17 Civ. 1882
                                                                                       1
                                         Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 3 of 11



                                  1   no other venue is more appropriate. In particular, upon information and belief, Wells Fargo’s
                                  2   decision to suspend wire transfers in U.S. dollars from plaintiffs’ correspondent accounts
                                  3   occurred in San Francisco, where Wells Fargo & Company is headquartered.
                                  4                                 INTRADISTRICT ASSIGNMENT
                                  5          5.      Pursuant to Civil Local Rule 3-5 of the United States District Court for the
                                  6   Northern District of California, the San Francisco division is proper because Wells Fargo’s
                                  7   decision to suspend wire transfers in U.S. dollars from plaintiffs’ correspondent accounts
                                  8   occurred in San Francisco, where Wells Fargo & Company is headquartered.
                                  9                                            THE PARTIES
                                 10          6.      iFinex is a privately-held financial technology company that operates a Virtual
                                 11   Currency trading platform and is incorporated in the British Virgin Islands with offices in the
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   Republic of China (Taiwan).
     Palo Alto, CA 94304




                                 13          7.      BFXNA and BFXWW are wholly-owned subsidiaries of iFinex that are
                                 14   incorporated in the British Virgin Islands. BFXNA contracts with U.S. based customers that use
                                 15   iFinex’s Virtual Currency platform, while BFXWW contracts with non-U.S. customers. iFinex,
                                 16   BFXNA, and BFXWW (collectively, “Bitfinex”) operate globally, with their primary banking
                                 17   relationships in Taiwan.
                                 18          8.      Tether is a privately-held financial technology company that operates a platform
                                 19   to store, send, and make purchases with digital tokens called tethers that are backed by U.S.
                                 20   dollars on deposit from customers. Tether is incorporated in Hong Kong and has offices in
                                 21   Taiwan.
                                 22          9.      Wells Fargo & Company is a U.S.-based financial institution incorporated in
                                 23   Delaware and headquartered in San Francisco, California.
                                 24          10.     Wells Fargo Bank, N.A. is organized as a national banking association under the
                                 25   laws of the United States and has its corporate headquarters is in South Dakota. Upon
                                 26   information and belief, Wells Fargo Bank, N.A. maintains multiple offices in the State of
                                 27   California.
                                 28

                                      COMPLAINT                                                                           No. 17 Civ. 1882
                                                                                      2
                                         Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 4 of 11



                                  1                                     FACTUAL BACKGROUND
                                  2                                   Bitfinex and Tether’s Businesses

                                  3          11.     Bitcoin is the most widely-used and best-known Virtual Currency. Virtual
                                  4   Currency is not considered “currency” for taxation purposes by the U.S. government; however,
                                  5   other governments may treat Virtual Currency as “currency” for taxation and other purposes.
                                  6   Virtual Currency exchanges are regulated as “money services businesses” under U.S. federal
                                  7   law. Several U.S. corporations and nonprofit organizations, including Overstock.com, Inc.,
                                  8   Microsoft Corporation, Dell Corporation, and Expedia, Inc., accept Virtual Currency as a method
                                  9   of payment and financial transaction.
                                 10          12.     Transactions involving Virtual Currency are generally recorded on a “blockchain”
                                 11   (literally, a chain of sequentially-validated blocks of Virtual Currency transactions), which is an
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   auditable and cryptographically-secured global ledger in which transactions are recorded much
     Palo Alto, CA 94304




                                 13   like the recording of transactions using debit or credit cards.
                                 14          13.     Virtual Currency is stored in what is referred to as a “digital wallet.” Digital
                                 15   Wallets allow users to send, receive, and transfer Virtual Currency and pay for goods or services
                                 16   using Virtual Currency.
                                 17          14.     Tether is a digital token and each tether unit issued into circulation is backed one-
                                 18   to-one by the U.S. dollar, i.e., customer dollars held by Tether. Tethers may be redeemed for
                                 19   U.S. dollars on deposit from customers. Once a tether has been issued, it can be stored or spent.
                                 20          15.     Bitfinex owns and operates a leading global Virtual Currency trading platform
                                 21   through the website at www.bitfinex.com.
                                 22          16.     Bitfinex provides technological software to allow its customers (both businesses
                                 23   and individuals around the world) to engage in the trade of Virtual Currency, including, but not
                                 24   limited to, bitcoins and Litecoins, using U.S. dollars or other Virtual Currencies.
                                 25          17.     Currently, Bitfinex can receive or remit only U.S. dollars for customers’ purchase
                                 26   of Virtual Currency.
                                 27

                                 28

                                      COMPLAINT                                                                             No. 17 Civ. 1882
                                                                                        3
                                         Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 5 of 11



                                  1          18.     Tether owns and operates a digital platform that allows customers to store, send,
                                  2   and make purchases using tethers, which are backed by U.S. dollars on deposit from customers.
                                  3   Currently, Tether can receive or remit only U.S. dollars for customers’ purchases.
                                  4          19.     Bitfinex and Tether are leading members of the Blockchain Alliance. The
                                  5   Blockchain Alliance is a non-profit corporation that creates a forum for U.S. and global law
                                  6   enforcement and regulatory agencies and approximately 30 digital currency companies to share
                                  7   information and best practices and to work together to combat criminal activity using digital
                                  8   currency, such as government corruption, money laundering, and terrorist financing.
                                  9          20.     Plaintiffs have worked cooperatively with U.S. law enforcement agencies, such as
                                 10   the Department of Justice, Federal Bureau of Investigation, the Internal Revenue Service, the
                                 11   Department of Homeland Security, the Secret Service; with independent federal regulators such
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   as the Commodity Futures Trading Commission; and, with state regulatory agencies and others,
     Palo Alto, CA 94304




                                 13   to uphold the highest standards of integrity and compliance with regulatory law.
                                 14          21.     BFXNA and Tether are registered with the U.S. Treasury Department’s Financial
                                 15   Crimes Enforcement Network (“FinCEN”) as Money Services Businesses. They make reports to
                                 16   FinCEN and to other international Financial Intelligence Units.
                                 17                     Bitfinex’s and Tether’s Agreements with Their Customers
                                 18          22.      Before using the Bitfinex or Tether platforms, customers must enter into a
                                 19   contract with Bitfinex or Tether, agreeing to their terms of service, which are publicly available
                                 20   on plaintiffs’ respective websites at https://www.bitfinex.com/terms and https://tether.to/legal/.
                                 21          23.     Customers agree to undergo an extensive due diligence process to use Bitfinex’s
                                 22   and Tether’s platforms.
                                 23          24.     For instance, plaintiffs have comprehensive “know your customer” (“KYC”)
                                 24   standards that require two forms of valid government photo identification, a bank statement, and
                                 25   proof of address. As a basic KYC measure, plaintiffs also require their verified customers to
                                 26   provide a photograph of themselves (i.e., a “selfie”) holding ID documents with writing
                                 27   mandated by plaintiffs on a separate paper, including the date. Enhanced due diligence standards
                                 28   are undertaken if warranted or advisable. Plaintiffs’ verified customers are also checked against

                                      COMPLAINT                                                                            No. 17 Civ. 1882
                                                                                       4
                                          Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 6 of 11



                                  1   the Thomson Reuters World-Check database, which includes a check of the Specially
                                  2   Designated Nationals and Blocked Persons List maintained by the U.S. Department of the
                                  3   Treasury’s Office of Foreign Assets Control.2
                                  4          25.     Plaintiffs also have in place standards to monitor transactions, assess risks, and
                                  5   file Suspicious Activity Reports (SARs) and other reports required by U.S. law.
                                  6          26.     Customers who want to purchase and trade Virtual Currency through Bitfinex
                                  7   must deposit U.S. dollars or tethers into their Bitfinex account, and in exchange receive an
                                  8   equivalent amount of Virtual Currency until they ask Bitfinex to remit back the U.S. dollars they
                                  9   deposited.
                                 10          27.     Likewise, customers who want to purchase tethers through Tether must deposit
                                 11   U.S. dollars in their Tether account and in exchange receive an equivalent amount of tethers until
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   they ask Tether to remit back the U.S. dollars they deposited.
     Palo Alto, CA 94304




                                 13          28.     For these platforms to work, customers depend on Bitfinex’s and Tether’s ability
                                 14   to send back to them the U.S. dollars they deposited with Bitfinex or Tether.
                                 15          29.     Bitfinex currently has Virtual Currency equal to approximately $430 million USD
                                 16   and customer deposits in banks in Taiwan equal to approximately $130 million USD. Tether
                                 17   currently has customer deposits in banks in Taiwan of approximately $50 million USD.
                                 18          30.     Customers rely on Bitfinex and Tether to be able to send them back U.S. dollars
                                 19   upon request to customers’ respective bank accounts. This is conceptually similar to a customer
                                 20   of a U.S. financial institution having access to her money from a branch, on demand, 24/7
                                 21   through an ATM. There is at least one critical difference, however. Although financial
                                 22   institutions may engage in fractional reserve banking, plaintiffs do not. Plaintiffs must, and do,
                                 23

                                 24

                                 25   2
                                        Thomson Reuters World-Check is a highly structured database of intelligence on heightened
                                      risk individuals and organizations. Widely adopted by the world’s largest financial institutions
                                 26   and corporations, World-Check intelligence supports the Know your Customer and Third Party
                                      Risk compliance process in areas such as politically-exposed person monitoring, sanction
                                 27   screening, AML/CFT risk, and anti-bribery and corruption. Source:
                                      https://www.thomsonreuters.com/en/products-services/risk-management-solutions/customer-
                                 28   and-third-party-risk/thomson-reuters-world-check.html.

                                      COMPLAINT                                                                            No. 17 Civ. 1882
                                                                                       5
                                         Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 7 of 11



                                  1   make available every dollar of customers’ deposits on Bitfinex and Tether, provided that
                                  2   correspondent banks process transactions.
                                  3                 Bitfinex’s and Tether’s Contracts with Their Taiwan-Based Banks
                                  4          31.     Plaintiffs hold or have held customers’ deposits in accounts at one of four
                                  5   Taiwan-based banks: Hwatai Commercial Bank, KGI Bank, First Commercial Bank and Taishin
                                  6   Bank (collectively, the “Taiwan-Based Banks”).
                                  7          32.     Plaintiffs have contracts with each of these Taiwan-Based Banks to conduct
                                  8   business on their behalf with international financial institutions that are not affiliated with
                                  9   plaintiffs, including U.S. banks such as Wells Fargo, pursuant to correspondent bank agreements.
                                 10   However, plaintiffs are not direct customers of the U.S. Banks.
                                 11          33.     Wells Fargo is a correspondent bank for the Taiwan-Based Banks.
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12          34.     Correspondent banks are able to transfer money internationally, using the Society
     Palo Alto, CA 94304




                                 13   for Worldwide Interbank Financial Telecommunication (“SWIFT”) network.
                                 14          35.     SWIFT assigns each financial organization a unique code, and upon information
                                 15   and belief, Wells Fargo processed the transfers to, with, and from the Taiwan-Based Banks on
                                 16   plaintiffs’ behalf from the United States.
                                 17          36.     Plaintiffs rely on these Taiwan-Based Banks to make and receive wire transfers
                                 18   with and through Wells Fargo from plaintiffs’ correspondent accounts to obtain and transmit
                                 19   value for their customers in USD, e.g., to fulfill customer orders to send back to customers the
                                 20   U.S. dollars that customers deposited with plaintiffs, settle accounts, and for plaintiffs to pay
                                 21   their employees and suppliers.
                                 22                         Wells Fargo’s Sudden Refusal to Conduct Wire
                                                     Transfers from Plaintiffs’ Accounts at the Taiwan-Based Banks
                                 23
                                             37.     Upon information and belief, for two years, the Taiwan-Based Banks have been
                                 24
                                      able to conduct both ingoing and outgoing wire transfers in U.S. dollars through Wells Fargo on
                                 25
                                      accounts listing Bitfinex and Tether and their customers as beneficiaries.
                                 26
                                             38.     As part of its KYC due diligence process with the Taiwan-Based Banks, Wells
                                 27
                                      Fargo knew, or should have known, that the Taiwan-Based Banks were conducting these wire
                                 28

                                      COMPLAINT                                                                              No. 17 Civ. 1882
                                                                                        6
                                         Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 8 of 11



                                  1   transfers from accounts held by plaintiffs and knew, or should have known, that the nature of
                                  2   plaintiffs’ business involved wire transfers to receive or remit U.S. dollars for the purpose of
                                  3   providing customers with the means to purchase Virtual Currency or tethers.
                                  4          39.      Upon information and belief, during the latter half of March 2017, Wells Fargo
                                  5   informed the Taiwan-Based Banks that it would no longer service outgoing wire transfers from
                                  6   plaintiffs’ correspondent accounts that plaintiffs rely on to fulfill requests to remit U.S. dollars to
                                  7   customers, without requesting further due diligence concerning these accounts.
                                  8          40.      By contrast, crucially, Wells Fargo has continued to process incoming wires to
                                  9   plaintiffs’ accounts through the Taiwan-Based Banks without interruption or delay. For
                                 10   example, at least nine incoming wires to Bitfinex have been processed through Wells Fargo and
                                 11   to the Taiwan-Based Banks since March 31, 2017.
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12          41.      Taishin Bank (“Taishin”) was the last of the Taiwan-Based Banks processing
     Palo Alto, CA 94304




                                 13   wires for and on behalf of the plaintiffs through Wells Fargo. On Friday, March 31, 2017,
                                 14   however, near the close of business in Taiwan, Taishin confirmed to Bitfinex that Wells Fargo
                                 15   would no longer process plaintiffs’ outgoing wires as a correspondent bank for Taishin.
                                 16          42.      The Taiwan-Based Banks were closed for local (Taiwan) bank holidays on April
                                 17   3 and 4, 2017, making it impossible for the plaintiffs to get clarification on Wells Fargo’s
                                 18   decision or to provide any additional due diligence information Wells Fargo required to continue
                                 19   processing wire transfers to plaintiffs’ customers.
                                 20          43.      Upon information and belief, Wells Fargo has not provided any explanation as to
                                 21   why it will no longer process plaintiffs’ outgoing wires through the Taiwan-Based Banks.
                                 22          44.      Plaintiffs have received no inquiry or request for information. If any request had
                                 23   been made, plaintiffs would have fully cooperated and responded to same. Plaintiffs have a long
                                 24   history of responding timely to requests for information from the Taiwan-Based Banks and,
                                 25   indirectly, from any correspondent banks.
                                 26                Effect of Wells Fargo’s Decision on Bitfinex’s and Tether’s Businesses
                                 27          45.      Wells Fargo’s decision to suspend U.S. dollar wire transfer operations from
                                 28   plaintiffs’ correspondent accounts and its refusal to speak directly to plaintiffs about their

                                      COMPLAINT                                                                               No. 17 Civ. 1882
                                                                                         7
                                         Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 9 of 11



                                  1   correspondent accounts has substantially interfered with plaintiffs’ ability to operate their
                                  2   businesses and honor their contractual obligations to their customers, as plaintiffs’ counsel has
                                  3   repeatedly informed Wells Fargo.
                                  4             46.   For example, customers have already begun complaining about the delay in wire
                                  5   transfers.
                                  6             47.   Indeed, plaintiffs expressly informed Wells Fargo that its decision to suspend
                                  7   outgoing wire transfers in U.S. dollars from plaintiffs’ correspondent accounts presented an
                                  8   existential threat to their businesses. They informed Wells Fargo that if plaintiffs could not remit
                                  9   to customers U.S. dollars that belong to their customers, plaintiffs’ businesses would be crippled
                                 10   as of Wednesday April 5, 2017. They would be brought to a standstill.
                                 11             48.   Plaintiffs’ inability to transfer U.S. dollars to their customers also will almost
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   certainly undermine plaintiffs’ reputation and customer goodwill, resulting in the loss of both
     Palo Alto, CA 94304




                                 13   current and prospective customers.
                                 14             49.   If plaintiffs are not able to send timely to their worldwide customers the U.S.
                                 15   dollars that belong to them, plaintiffs’ customers likely will view the failure as plaintiffs’ own
                                 16   wrongdoing or inability to provide the requested currency and they will turn to plaintiffs’
                                 17   competitors, some of which have lower due diligence standards than plaintiffs.
                                 18                                         CLAIM FOR RELIEF
                                 19                         Intentional Interference with Contractual Relations
                                 20                                             (All Defendants)
                                 21             50.   Plaintiffs repeat the allegations of the preceding paragraphs as if fully set forth
                                 22   herein.
                                 23             51.   Plaintiffs provide their customers with a means of exchanging U.S. dollars into
                                 24   Virtual Currency or tethers and vice versa.
                                 25             52.   Wells Fargo knew, or should have known, of plaintiffs’ arrangement with their
                                 26   customers because plaintiffs’ terms of service contracts are publicly available on Bitfinex’s and
                                 27   Tether’s websites.
                                 28

                                      COMPLAINT                                                                               No. 17 Civ. 1882
                                                                                         8
                                        Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 10 of 11



                                  1            53.     Wells Fargo knew, or should have known, that plaintiffs provide this service to
                                  2   their customers because of the due diligence Wells Fargo has conducted with plaintiffs’ Taiwan-
                                  3   Based Banks to open U.S. correspondent accounts and has previously processed many wire
                                  4   transfers from plaintiffs’ correspondent accounts. Furthermore, Wells Fargo apparently
                                  5   continues to process wire transfers into plaintiffs’ correspondent accounts at the Taiwan-based
                                  6   Banks.
                                  7            54.     Wells Fargo knew, or should have known, that disruption of plaintiffs’
                                  8   performance of their contracts with their customers is certain or substantially certain to occur as
                                  9   a result of Wells Fargo’s decision to suspend outgoing wire transfers in U.S. dollars from
                                 10   plaintiffs’ U.S. correspondent accounts because it will completely cripple plaintiffs’ ability to
                                 11   process their customers’ requests to send to customers U.S. dollars that belong to their customers
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   and bring plaintiffs’ businesses to a standstill.
     Palo Alto, CA 94304




                                 13            55.     Plaintiffs’ inability to transfer U.S. dollars to their customers as a result of Wells
                                 14   Fargo’s action also will almost certainly undermine plaintiffs’ reputation and customer goodwill,
                                 15   resulting in the loss of both current and prospective customers.
                                 16            56.     Upon information and belief, Wells Fargo made its decision to disrupt plaintiffs’
                                 17   ability to send wire transfers in U.S. dollars intentionally or knowingly without substantial
                                 18   justification.
                                 19            57.     Wells Fargo also failed to provide notice to plaintiffs or the opportunity to address
                                 20   any possible diligence concerns.
                                 21            58.     Wells Fargo’s decision to suspend outgoing wire transfers in U.S. dollars from
                                 22   plaintiffs’ correspondent accounts, unless and until enjoined and restrained by this Court, will
                                 23   cause great and irreparable harm to plaintiffs.
                                 24            59.     Plaintiffs seek a preliminary and permanent injunction against Wells Fargo to
                                 25   prevent it from suspending, rejecting, or refusing to process wire transfers in U.S. dollars from
                                 26   plaintiffs’ correspondent accounts without notice and without the opportunity for plaintiffs to
                                 27   address any possible due diligence concerns.
                                 28

                                      COMPLAINT                                                                                No. 17 Civ. 1882
                                                                                          9
                                        Case 1:19-cv-09236 Document 1-19 Filed 10/06/19 Page 11 of 11



                                  1          60.     As a result of Wells Fargo’s conduct as described herein, plaintiffs also have, and
                                  2   will in the future, suffer actual and compensatory damages in an amount to be determined at trial.
                                  3          61.     Wells Fargo’s conduct as described herein constitutes intentional interference
                                  4   with plaintiffs’ contractual relations with their customers.
                                  5                                        PRAYER FOR RELIEF
                                  6          WHEREFORE, Plaintiffs respectfully request that this Court enter a judgment:
                                  7          A.      Granting declaratory and/or injunctive relief as appropriate;
                                  8
                                             B.      Awarding compensatory damages in excess of $75,000 in favor of plaintiffs for
                                  9
                                      the damages sustained as a result of the wrongful conduct alleged and as will be established
                                 10
                                      through discovery and/or at trial, together with interest thereon; and
                                 11
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12          C.      Such other and further relief as the Court may deem just and proper.
     Palo Alto, CA 94304




                                 13                                  DEMAND FOR TRIAL BY JURY

                                 14          Plaintiffs demand a trial by jury.
                                 15                                                         Respectfully submitted,
                                 16

                                 17   Dated: April 5, 2017                                  STEPTOE & JOHNSON LLP
                                 18
                                                                                            By: /s/ Laurie Edelstein
                                 19                                                             Laurie Edelstein
                                                                                                Michael Baratz (pro hac vice
                                 20                                                             application submitted concurrently)
                                                                                                Seth R. Sias
                                 21
                                                                                                 Attorneys for Plaintiffs iFinex Inc.,
                                 22                                                              BFXNA, Inc., BFXWW, Inc., and Tether
                                                                                                 Limited
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                      COMPLAINT                                                                           No. 17 Civ. 1882
                                                                                       10
